Case: 12-15298   Date Filed: 05/17/2013   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-15298
                        Non-Argument Calendar
                      ________________________

                       Agency No. A091-986-410


JUAN BETANCOURT,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (May 17, 2013)

Before HULL, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-15298     Date Filed: 05/17/2013    Page: 2 of 3


      Juan Betancourt, a native and citizen of Mexico, seeks review of the Board

of Immigration Appeals’ (“BIA”) final order affirming the Immigration Judge’s

(“IJ”) denial of his application for cancellation of removal, as well as the BIA’s

order denying his motion to reconsider. On appeal, Betancourt argues that the IJ

violated his due process rights by considering and relying on news articles to

conclude that he was a supplier and leader of a drug ring, and, on that basis,

denying his cancellation of removal application as a matter of discretion.

       We review de novo our own subject matter jurisdiction. Gonzalez-Oropeza

v. U.S. Att’y Gen., 321 F.3d 1331, 1332 (11th Cir. 2003). When an appellant fails

to offer argument on an issue, that issue is abandoned. Sepulveda v. U.S. Att’y

Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

      A petition for review must be filed with the court of appeals no later than 30

days after the BIA’s final order of removal. INA § 242(b)(1), 8 U.S.C.

§ 1252(b)(1). The statutory time limit for filing a petition for review in an

immigration proceeding is mandatory and jurisdictional and not subject to

equitable tolling. Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3 (11th Cir.

2005). Similarly, a motion to reconsider filed with the BIA does not toll the

review period. Stone v. INS, 514 U.S. 386, 405-06, 115 S.Ct. 1537, 1549, 131

L.Ed.2d 465 (1995).

                                          2
               Case: 12-15298     Date Filed: 05/17/2013    Page: 3 of 3


      To timely petition for review of the BIA’s July 24, 2012, order dismissing

Betancourt’s appeal, the petition had to be filed within 30 days of that date or by

August 23, 2012. INA § 242(b)(1), 8 U.S.C. § 1252(b)(1). Consequently,

Betancourt’s October 16, 2012, petition for review with this Court is untimely as to

the July 2012 order. INA § 242(b)(1), 8 U.S.C. § 1252(b)(1); Stone, 514 U.S. at

405-06, 115 S.Ct. at 1549. Accordingly, we dismiss Betancourt’s petition for

review as to the BIA’s July 2012 order for lack of jurisdiction.

      Betancourt’s petition is timely as to the BIA’s September 19, 2012, denial of

his motion to reconsider. However, because he failed to offer any argument about

the denial of his motion to reconsider in his initial brief on appeal, he has

abandoned any such argument. See Sepulveda, 401 F.3d at 1228 n.2. Accordingly,

we deny the petition to the extent that it seeks review of the BIA’s denial of

Betancourt’s motion to reconsider.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                           3